            Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 1 of 16              FILED
                                                                              2019 Oct-03 PM 01:54
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHEASTERN DIVISION

 DAPHNE BERRY,                            )
                                          )
           Plaintiff,                     )
                                          )
 v.                                       )
                                            CIVIL ACTION NUMBER:
                                          )
                                            5:19-CV-01407-LCB
 CRESTWOOD HEALTHCARE L.P.,               )
 CHS PROFESSIONAL SERVICES                )
 CORP.,                                   )
                                          )
           Defendants.                    )


                        DEFENDANTS’ ANSWER TO COMPLAINT

         Defendants Crestwood Healthcare L.P. (“Crestwood”) and Defendant

CHSPSC, LLC (improperly named in the Complaint as “CHS Professional Services

Corp.”) (hereinafter, “CHSPSC”) (collectively, “Defendants”) deny every allegation

in the complaint not specifically admitted and further answer the complaint as

follows:


                                 FIRST DEFENSE
         Defendants answer the separately numbered paragraphs of the complaint as

follows:




                                          1
4833-2759-9784.2
            Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 2 of 16




                                I. NATURE OF THE CASE

       1.          Defendants   admit     that       Plaintiff’s   complaint   speaks   for

itself. Otherwise, Defendants deny the allegations in Paragraph 1 and specifically

deny any alleged unlawful conduct.

                             II. JURISDICTION AND VENUE

       2.          Defendants do not contest jurisdiction in this case. Otherwise,

Defendants deny the allegations in Paragraph 2.

       3.          Defendants do not contest venue in this case. Otherwise, Defendants

deny the allegations in Paragraph 3.

                                        III. PARTIES

       4.          Crestwood admits that it employed Plaintiff and that she is a black

female. CHSPSC denies employing Plaintiff at any time. Otherwise, Defendants

lack sufficient information to admit or deny the allegations in Paragraph 4, and

therefore deny them.

       5.          Denied.

       6.          Defendants admit that they are subsidiaries of Community Health

Systems, Inc. CHSPSC admits that it employs more than 15 individuals, although

it never employed Plaintiff. It further admits that it provides services to Crestwood.

Otherwise, denied.

       7.          Denied.

                                                 2
4833-2759-9784.2
             Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 3 of 16




       8.          Admitted.

       9.          Denied as stated.

       10.         Admitted that Crestwood has more than 15 employees and that it

employed Plaintiff; otherwise, denied.

       11.         Admitted that Plaintiff’s Complaint speaks for itself.

                               IV. CONDITIONS PRECEDENT

       12.         Denied that CHSPSC terminated Plaintiff’s employment, as she was

not its employee. Admitted that Crestwood terminated Plaintiff’s employment in or

around May of 2018.

       13.         Admitted that Plaintiff’s EEOC Charge, attached to her Complaint as

Exhibit 1, speaks for itself.

       14.         Admitted that the EEOC Notice of Rights letter, attached to Plaintiff’s

Complaint as Exhibit 2, speaks for itself.

       15.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 15, and therefore deny them.

                                          V. FACTS

       16.         Admitted that Crestwood operates Crestwood Medical Center.

Otherwise, denied.

       17.         Admitted.




                                                3
4833-2759-9784.2
             Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 4 of 16




       18.         Admitted that more than 500 individuals work at Crestwood Medical

Center. Otherwise, denied.

       19.         Admitted that Crestwood employed Plaintiff at Crestwood Medical

Center.

       20.         Admitted that Crestwood Healthcare, LP was Plaintiff’s employer and,

as such, administered her paycheck.

       21.         Denied.

       22.         Admitted that Plantiff’s employment history speaks for itself.

       23.         Admitted.

       24.         Denied.

       25.         Admitted that a patient incident occurred in February of 2018 involving

Plaintiff and her coworkers. Otherwise, denied.

       26.         Denied.

       27.         Defendants admit that any complaint that Crestwood received

regarding the patient incident in February of 2018 speaks for itself.

       28.         Defendants admit that an investigation was conducted. Otherwise,

denied.

       29.         Denied.

       30.         Denied.




                                               4
4833-2759-9784.2
             Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 5 of 16




       31.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 31, and therefore deny them.

       32.         Denied.

       33.         Denied.

       34.         Denied.

       35.         Denied.

       36.         Admitted that Plaintiff was no longer charge nurse after mid-2018.

Otherwise, denied.

       37.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 37, and therefore deny them.

       38.         Admitted on information and belief that Hood was present during the

February 2018 patient incident and was subsequently disciplined.               Otherwise,

denied.

       39.         Denied.

       40.         Admitted that any written complaint by Plaintiff speaks for itself.

Otherwise, denied.

       41.         Admitted.

       42.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 42, and therefore deny them.




                                               5
4833-2759-9784.2
             Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 6 of 16




       43.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 43, and therefore deny them.

       44.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 44, and therefore deny them.

       45.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 45, and therefore deny them.

       46.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 46, and therefore deny them.

       47.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 47, and therefore deny them.

       48.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 48, and therefore deny them.

       49.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 49, and therefore deny them.

       50.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 50, and therefore deny them.

       51.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 51, and therefore deny them.

       52.         Admitted that Lisa Friday interviewed Plaintiff. Otherwise, denied.




                                               6
4833-2759-9784.2
             Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 7 of 16




       53.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 53, and therefore deny them.

       54.         Denied.

       55.         Denied.

       56.         Denied.

       57.         Denied.

       58.         Denied.

       59.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 59, and therefore deny them.

       60.         Admitted that Crestwood terminated Plaintiff’s employment. Denied

that CHSPSC was Plaintiff’s employer or that CHSPSC made any employment

decisions as to Plaintiff. Otherwise, Defendants lack sufficient information to admit

or deny the allegations in Paragraph 60, and therefore deny them.

       61.         Denied.

       62.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 62, and therefore deny them.

       63.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 63, and therefore deny them.

       64.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 64, and therefore deny them.

                                               7
4833-2759-9784.2
             Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 8 of 16




       65.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 65, and therefore deny them.

       66.         Defendants lack sufficient information to admit or deny the allegations

in Paragraph 66, and therefore deny them.

       67.         Denied.

       68.         Denied.

       69.         Denied.

       70.         Denied.

       71.         Denied.

                      VI. STATEMENT OF PLAINTIFF’S CLAIMS

                                     COUNT ONE
                         TITLE VII – RACE DISCRIMINATION

       72.         Defendants adopt and incorporate their responses to Paragraphs 1-71.

       73.         Denied.

       74.         Denied.

       75.         Denied.

       76.         Denied.

       77.         Denied.

       In response to Plaintiff’s unnumbered WHEREFORE paragraph, Defendants

deny that Plaintiff is entitled to the relief sought, or any other relief.



                                               8
4833-2759-9784.2
             Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 9 of 16




                                     COUNT TWO
                               TITLE VII – RETALIATION

       78.         Defendants adopt and incorporate their responses to Paragraphs 1-77.

       79.         Denied.

       80.         Denied.

       81.         Denied.

       82.         Denied.

       In response to Plaintiff’s unnumbered WHEREFORE paragraph, Defendants

deny that Plaintiff is entitled to the relief sought, or any other relief.

                                   COUNT THREE
                             RACE DISCRIMINATION § 1981

       83.         Defendants adopt and incorporate their responses to Paragraphs 1-82.

       84.         Denied.

       85.         Denied.

       86.         Denied.

       In response to Plaintiff’s unnumbered WHEREFORE paragraph, Defendants

deny that Plaintiff is entitled to the relief sought, or any other relief.

                                    COUNT FOUR
                                  RETALIATION § 1981

       87.         Defendants adopt and incorporate their responses to Paragraphs 1-86.

       88.         Denied.

       89.         Denied.
                                              9
4833-2759-9784.2
           Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 10 of 16




       90.         Denied.

       91.         Denied.

       In response to Plaintiff’s unnumbered WHEREFORE paragraph, Defendants

deny that Plaintiff is entitled to the relief sought, or any other relief.

                                      COUNT FIVE
                                      NEGLIGENCE

       92.         Defendants adopt and incorporate their responses to Paragraphs 1-91.

       93.         Denied.

       94.         Denied.

       95.         Denied.

       96.         Denied.

       97.         Denied.

       In response to Plaintiff’s unnumbered WHEREFORE paragraph, Defendants

deny that Plaintiff is entitled to the relief sought, or any other relief.

                                        COUNT SIX
                                        OUTRAGE

       98.         Defendants adopt and incorporate their responses to Paragraphs 1-97.

       99.         Denied.

       100.        Denied.

       101.        Denied.




                                              10
4833-2759-9784.2
           Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 11 of 16




       In response to Plaintiff’s unnumbered WHEREFORE paragraph, Defendants

deny that Plaintiff is entitled to the relief sought, or any other relief.

                                   SECOND DEFENSE

         The claims are barred, in whole or in part, by the applicable statute of

limitations.

                                    THIRD DEFENSE

         Plaintiff is not entitled to a jury on her claims for equitable relief.

                                  FOURTH DEFENSE

         Plaintiff’s claims for damages are limited to the extent she has failed or

refused to mitigate her damages.

                                    FIFTH DEFENSE

         Plaintiff is not entitled to an award of punitive damages, as she has not pled

and cannot prove facts sufficient to support such an award under applicable law, and

Defendants plead all defenses made available by the Supreme Court’s decision in

Kolstad v. American Dental Association.

                                    SIXTH DEFENSE

         To the extent Plaintiff seeks punitive damages under federal law, she fails to

state a claim upon which relief may be granted in that Defendants did not engage in

any practice that was malicious, intentional or recklessly or callously indifferent to

Plaintiff’s federally protected rights.

                                              11
4833-2759-9784.2
           Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 12 of 16




                                SEVENTH DEFENSE

         To the extent the Alabama Constitution is applicable, Plaintiff’s claim for

punitive damages violates the Due Process Clause of the Alabama Constitution

(1901) Article 1 § 15.

                                 EIGHTH DEFENSE

         Plaintiff’s claims fail to the extent she has not fulfilled the applicable

administrative prerequisites under the statutes listed in the complaint.

                                  NINTH DEFENSE

         Defendants cannot be liable for alleged actions of which they were unaware

and which they could not reasonably become aware.

                                 TENTH DEFENSE

         To the extent the doctrines of accord and satisfaction, waiver, consent and

ratification, res judicata, collateral estoppel, claim or issue preclusion, judicial

estoppel, contributory negligence, workers’ compensation bar, laches, or assumption

of risk become applicable in this matter, Defendants assert them in this case.

                               ELEVENTH DEFENSE

         Defendants are not liable for the alleged tortious or wrongful conduct of the

individual(s) referenced in Plaintiff’s Complaint under either Alabama state law or

federal law.




                                           12
4833-2759-9784.2
           Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 13 of 16




                               TWELFTH DEFENSE

         No conduct of Defendants was the proximate cause of, or had any causal

connection with, the injuries alleged by Plaintiff.

                             THIRTEENTH DEFENSE

         Plaintiff cannot establish breach of duty as to any employee of Defendants.

                             FOURTEENTH DEFENSE

         Plaintiff cannot establish that any employee of Defendants committed some

sort of act, wrongdoing, or tort that proximately caused her injury.

                               FIFTEENTH DEFENSE

         Plaintiff cannot establish that Defendants knew or reasonably should have

known of any employee’s tortious conduct.

                              SIXTEENTH DEFENSE

         Defendants were not negligent as alleged in Plaintiff’s Complaint.

                            SEVENTEENTH DEFENSE

         No conduct of Defendants was the proximate cause of, or had any causal

connection with, the injuries alleged by Plaintiff.

                             EIGHTEENTH DEFENSE

         All employment decisions relating to plaintiff were based on legitimate, non-

discriminatory business reasons.




                                           13
4833-2759-9784.2
           Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 14 of 16




                              NINETEENTH DEFENSE

         To the extent the fact finder concludes that Plaintiff’s race or any alleged

protected activity influenced any decision impacting Plaintiff, Crestwood would

have made the same decision for legitimate nondiscriminatory reasons. CHSPSC

denies making any employment decisions as to Plaintiff.

                            TWENTIETH DEFENSE
                                          .
         Crestwood denies that protected activity or retaliation was a factor in any

employment decision affecting Plaintiff; however, to the extent that the fact finder

determines otherwise, Crestwood states that it would have made the same decisions

absent the alleged impermissible motive. CHSPSC denies making any employment

decisions as to Plaintiff.

                             TWENTY-FIRST DEFENSE

         Plaintiff’s claim for retaliation based on alleged protected activity fails

because she cannot establish any causal link between that activity and any

employment decision about which she complains.

                             TWENTY-SECOND DEFENSE

         All decisions, if any, attributable to Defendants or their agents that Plaintiff

challenges in this action were made in good faith. Defendants have engaged in good-

faith efforts to comply with the law.




                                            14
4833-2759-9784.2
           Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 15 of 16




                           TWENTY-THIRD DEFENSE

         Defendants deny any liability under the theories of respondeat superior,

vicarious liability, agency or otherwise.


                          TWENTY-FOURTH DEFENSE

         Plaintiff’s claims against CHSPSC fail because she was an employee of

Crestwood rather than CHSPSC, and CHSPSC is not a joint employer.

                           TWENTY-FIFTH DEFENSE

         Defendants deny any allegation in Plaintiff’s Complaint not specifically

admitted herein.     Defendants reserve the right to add such further or supplemental

defenses as may be appropriate based on information developed through discovery.

         WHEREFORE, Defendants request judgment in their favor and an award of

its expenses and costs in defense of this action.

                                                 Respectfully submitted,


                                                 /s/ John W. Hargrove
                                                 John W. Hargrove


                                                 /s/ Anne Knox Averitt
                                                 Anne Knox Averitt

                                                 Attorneys for Defendants Crestwood
                                                 Medical Center and CHS Professional
                                                 Services Corporation




                                            15
4833-2759-9784.2
           Case 5:19-cv-01407-LCB Document 5 Filed 10/03/19 Page 16 of 16




OF COUNSEL

Bradley Arant Boult Cummings LLP
One Federal Place
1819 Fifth Avenue North
Birmingham, AL 35203-2119
Telephone: (205) 521-8343
Facsimile: (205) 488-6343
jhargrove@bradley.com
aaveritt@bradley.com

                           CERTIFICATE OF SERVICE
              I hereby certify that on October 3, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:

   Leslie A. Palmer
   Palmer Law, LLC
   104 23rd Street South, Suite 100
   Birmingham, AL 35233
   leslie@palmerlegalservices.com



and I hereby certify that I have mailed by United States Postal Service the document
to the following non-CM/ECF participants: none.


                                          /s/ John W. Hargrove
                                          John W. Hargrove

                                          Bradley Arant Boult Cummings LLP
                                          One Federal Place
                                          1819 Fifth Avenue North
                                          Birmingham, AL 35203-2119
                                          Telephone: (205) 521-8000
                                          Facsimile: (205) 521-8800
                                          E-mail: jhargrove@bradley.com


                                         16
4833-2759-9784.2
